Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 05/23/2022, in response to the rejection of claims 1-17 from the non-final office action, mailed on 01/21/2022, by amending claims 1-3, 6-11, 13 and canceling claims 4-5, 12, is acknowledged and will be addressed below.

Election/Restrictions
Applicants’ cancellation of claim 20 is acknowledged. Therefore, Claims 18-19 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “wherein the side air flow aperture the top air flow aperture” of Claim 7 should be “wherein the side air flow aperture and the top air flow aperture”.
Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein the side air flow aperture is configured to fluidly communicate air into the interior volume and the top air flow aperture is configured to fluidly communicate air out of the interior volume through the top wall” of Claim 1,
The “into the interior volume” and “out of the interior volume”, respectively, defines an inlet supplying the air and an outlet exhausting the air.
However, the “inlet” and “outlet” are intended use of the plural air flow apertures, because an aperture can be used for either inlet or outlet depending on where the air is supplied, thus, naming some of the air flow apertures as inlet and naming the rest air flow apertures as outlet are merely different use of the air flow apertures, thus it does not add patentable weight.
Consequently, when an apparatus of a prior teaches plural air flow apertures for air flow circulation, it is sufficient to meet the claim limitation.

(2) In regards to the “one or more first side air flow apertures and the one or more second side air flow apertures are configured to fluidly communicate air moving inwardly from an exterior surface of the plurality of vertical sidewalls to the interior volume, and the one or more top air flow apertures are configured to fluidly communicate air moving outwardly from the interior volume through the one or more top air flow apertures on the top wall of the chamber lid” of Claim 11;
Similar to the item (1) above, the limitation is an intrinsic operational result caused by use of plural air flow apertures in the chamber lid.
In other words, in a box shape structure having plural air flow apertures, when at least one of the plural air flow apertures is used as an inlet supplying the air flow, the rest of the plural air flow apertures are intrinsically used as an outlet exhausting the air flow, because of the pressure difference from higher pressure in the inlet to the lower pressure in the outlet.
Consequently, when an apparatus of a prior art teaches plural air flow apertures in the chamber lid, which are capable of being used as air flow inlet and outlet, respectively, it is sufficient to meet the claim limitation, see the MPEP citations below.

(3) In regards to the “wherein the side air flow aperture the top air flow aperture are configured to control a chamber lid temperature to be about 150°C or less” of Claim 7, “wherein the side air flow aperture and the top air flow aperture are configured to control a chamber lid temperature to be from about 100°C to about 150°C” of Claim 8, “wherein the side air flow aperture and the top air flow aperture are configured to control a chamber lid temperature to be within about 50°C or less of a chamber body located beneath the chamber lid” of Claim 9, and “wherein the side air flow aperture and the top air flow aperture are configured to control a chamber lid temperature to be within about 25°C or less of a chamber body located beneath the chamber lid” of Claim 10.
The different temperature conditions are merely different functional result caused by use of the air flow apertures, in other words, depending the air flow rates, the temperature is merely controlled, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus is capable of controlling the air flow rate, it is sufficient to meet the claim limitation.

Claims 14-17 has the same feature, thus they will be examined in the same manner.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
(1) Claim 2 recites the “wherein the top air flow aperture is disposed in a portion of the top wall of the chamber lid”. 
Claim 2 is dependent from Claim 1. Claim 1 recites “a top air flow aperture disposed in the top wall”. Because when the air flow aperture is disposed in the top wall, the space for the position intrinsically include a portion of the top wall, thus the claim 2 merely repeat the same language, and it fails to further limit.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lantsman (US 5589041, hereafter ‘041).
Regarding to Claim 1, ‘041 teaches:
An opening 60 is formed in shield 62 (Fig. 3, line 61 of col. 8, note the shield is a lid having walls and Fig. 3 also shows plural openings 60, which is a mesh, the claimed “A chamber lid, comprising: a top wall; a bottom wall; a plurality of vertical sidewalls coupled to the top wall and the bottom walls; an interior volume within the chamber lid defined by the top wall, the bottom wall, and the plurality of vertical sidewalls; and a air flow aperture comprising, and a top air flow aperture disposed in the top wall, the top air flow aperture having a second mesh disposed in the top air flow aperture, wherein, and the top air flow aperture is configured to fluidly communicate air, through the top wall”).

Because Fig. 3 of ‘041 shows one air aperture on the shield 62 having plural openings 60, and the fan provides an air from the top, ‘281 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: a plurality of air flow apertures comprising: a side air flow aperture disposed in at least one of the vertical sidewalls of the plurality of vertical sidewalls, the side air flow aperture having a first mesh disposed in the side air flow aperture; and a top air flow aperture disposed in the top wall, the top air flow aperture having a second mesh disposed in the top air flow aperture, wherein the side air flow aperture is configured to fluidly communicate air into the interior volume and the top air flow aperture is configured to fluidly communicate air out of the interior volume through the top wall. 

However, ‘041 clearly teaches Fan 58 circulates cooling air around cover 66 to reduce the overall temperature of cover 66 during plasma sputter etching so that heater coils 44 and 70 do not have to be maintained at such a high temperature to produce a constant chamber cover temperature (lines 3-7 of col. 9, note it is well-known in the art that circulating air flow is obtained by supplying the air through inlet and exhausting the air through outlet, for instance, see Fig. 1 of ‘292 showing air flow from inlet and outlet and also see Fig. 1 of US 5536320 showing air flow arrows from inlet to outlet). 

Consequently, even if ‘041 is silent about the plural apertures, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the openings having mesh structure of ‘041, then to have added it in a different location of the shield of ‘041, such as the side walls, for the purpose of providing an outlet for better air flow circulation, thus improving cooling effect, and/or further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04. Therefore, the first opening and the duplicated opening, together, are the plurality of air flow apertures, and functions as inlet and outlet to fluidly communicate air into the interior volume and out of the interior volume.

Further, the top air flow aperture having the mesh is used for the air inlet, however, when multiple air flow apertures are formed in the side wall, the side wall apertures also can be used at an inlet by rearranging the fan, to the side wall, as a result the top wall would have been used for the air outlet.

Regarding to Claim 2,
Fig. 3 of ‘041 shows one aperture having plural openings 60 (the claimed “wherein the top air flow aperture is disposed in a portion of the top wall of the chamber lid”).

Regarding to Claims 3 and 6,
As discussed in the claim 1 rejection above, the shield of ‘041 is modified to have inlet and outlet for the air flow, thus the modified shield of ‘041 has at least one side wall air flow aperture (the claimed “wherein: the side air flow aperture is a first side air flow aperture and is on a first vertical sidewall of the chamber lid”).

‘041 is silent about the “and the plurality of air flow apertures further comprise a second side air flow aperture disposed on a second vertical sidewall of the chamber lid” of Claim 3, and “wherein: a third side air flow aperture is on a third vertical sidewall of the chamber lid; and a fourth side air flow aperture is on a fourth vertical sidewall of the chamber lid” of Claim 6.

However, even if ‘041 is silent about the second to fourth air flow apertures on the different side wall, before the effective filling date of the claimed invention, an person of ordinary skill in the art would have easily obtained the feature as claimed by duplication of the existing side wall air flow aperture into other location, for the purpose of increasing air flow volume for increased cooling effect. Further, emphasized again, MPEP clearly guides mere duplication of parts and mere rearrangement of the parts are obvious matter to an ordinary skill in the art, see MPEP 2144.04.

Regarding to Claims 7-10,
‘041 teaches Fan 58 circulates cooling air around cover 66 to reduce the overall temperature of cover 66 (lines 3-7 of col. 9, this reads into the claimed “wherein the side air flow aperture the top air flow aperture are configured to control a chamber lid temperature to be” of Claim 7, “wherein the side air flow aperture and the top air flow aperture are configured to control a chamber lid temperature to be” of Claim 8, “wherein the side air flow aperture and the top air flow aperture are configured to control a chamber lid temperature to be” of Claim 9, and “wherein the side air flow aperture and the top air flow aperture are configured to control a chamber lid temperature to be” of Claim 10).
Thus ‘041 teaches all the limitation except the temperature conditions of Claims 7-10.

However, it is natural phenomena that depending on amount of the supplied air (this can be controlled by the number or size of the air flow aperture), the air flow rate is changed, as a result, the temperature is differently set forth, thus the temperature is a result effective controllable parameter depending on the air flow rate.

Consequently, even if ‘041 does not explicitly teach the temperature conditions of Claims 7-10, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found one of them, by controlling the air flow rate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. see MPEP 2144.05. see also the claim interpretation above.

Regarding to Claim 11,
Claim 11 is rejected for substantially the same reason as the claims 1 and 3 rejection above, because the claim 11 is a combination of the claims 1 and 3 by use of similar languages.

Regarding to Claims 13-17,
Claims 13-17 are rejected for substantially the same reason as the claims 6-10 rejection above.

Response to Arguments
Applicants’ arguments filed on 05/23/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants Lantsman is designed such that the opening 60 is used as an outlet during operation of the chamber while the fan 58 is OFF, and is used as an inlet when the fan 58 is ON and the chamber is not in use. Adding an additional opening 60 to the sidewall is not merely duplicating the opening 60, see the 1st half part of the 1st paragraph of page 12.
This argument is found not persuasive.
The examiner maintains adding an additional opening to the sidewall is mere duplication of parts.
Further, adding more airflow aperture inherently provides more inlets and outlets, thus increase air flow volume, as a result, it would have provided better cooling effect. Furthermore, adding more airflow aperture would have removed the ON/OFF operation of the fan, which decrease the cooling effect.

The applicants further argue that the opening 60 is positioned on a top wall of the shield. Thus, duplicating the opening 60 would entail adding a second opening that is also on the top wall of the shield 62, see the rest of the 1st paragraph of page 12.
This argument is found not persuasive. 
The examiner maintains duplicating the opening 60 would NOT entail adding a second opening that is also on the top wall of the shield 62.
As clearly discussed in the rejection above, cooling circulation effect is better when the inlet and outlet are disposed in different surface. Therefore, a person of ordinary skill in the art would have easily found a proper position in a vertical wall, instead of the top wall.

The applicants further argue that even if, assuming arguendo, that another opening 60 can be included on the vertical sidewall of the shield 62, there is no teaching or suggestion in Lantsman to include another opening 60 in the sidewall of the shield 62. Any allegation to such an effect is based on impermissible hindsight reasoning, see the rest of the 1st paragraph of page 12.
This argument is found not persuasive. 
The examiner maintains Any allegation to such an effect is NOT based on impermissible hindsight reasoning.
The top wall is also one of the side wall, therefore, when one aperture air flow is provided on the top side wall, electing another side wall from the vertical side walls does not require a higher skill beyond an ordinary skill.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718